Citation Nr: 1443980	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  08-02 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served as a recognized guerilla in the Army of the Philippines from March 1945 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of Philippines.

In October 2007, the Veteran presented sworn testimony during a formal hearing before a decision review officer (DRO).  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a March 2010 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in supplemental statements of the case (SSOCs) dated April 2014 and July 2014.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

A review of the record reflects diagnoses for various respiratory disorders including asthma and chronic obstructive pulmonary disorder (COPD).  Accordingly, the Board has recharacterized the issue on appeal as entitlement to service connection for a respiratory disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for PTSD was also remanded by the Board in March 2010.  In a June 2013 rating decision, service connection was granted for PTSD and a 100 percent disability rating was assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that this matter must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

With respect to the claimed respiratory disability, the Veteran contends that he developed a chronic cough during his military service, which led to breathing difficulty and bleeding from the mouth/lungs.  See the October 2007 DRO hearing transcript & the VA Form 9 dated January 2007.

Pursuant to the March 2010 Board Remand, the AMC requested the Veteran's service treatment records (STRs); however, the inquiry was unsuccessful.  See, e.g., the response from the National Personnel Records Center (NPRC) dated March 2012.  The Veteran was notified of the unavailability of his STRs in a March 2014 letter.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

Although there is little evidence of record to support his contentions concerning in-service respiratory symptomatology, the Veteran is competent to report experiencing a chronic cough during his military service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).  Moreover, private treatment records show that the Veteran was treated for profuse hemoptysis in July 1948 and pulmonary tuberculosis in August 1949.  See the letter from Dr. L.C.H. received January 1972 & the private treatment records dated August 1949.

In a letter dated January 2004, Dr. P.F.E. stated that, during the Veteran's service as an inducted guerilla during World War II, he slept on the ground and was exposed to heavy rain.  Dr. P.F.E. noted that the Veteran "at one time had pulmonary infection and had one episode of massive hemoptysis."  He continued, "[s]hortly before the end of the War, he started having the following and ha[s] been getting progressively worse: . . . COPD."  

The Board acknowledges that the Veteran has not been accorded a VA medical opinion pertinent to his respiratory disorder claim.  Based on this evidentiary posture, the Board concludes that a VA medical opinion is necessary to determine whether the Veteran's currently diagnosed respiratory disorder is related to his service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim; see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Remand of this matter is therefore required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Upon remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment that the Veteran may have received.  The Board is particularly interested in records of any VA treatment that the Veteran may have received since November 2009.  All such available documents should be associated with the claims file.

2. Then, the agency of original jurisdiction shall refer the VA claims file to an examiner with appropriate expertise to determine the etiology of any diagnosed respiratory disorder.  The examiner is requested to review the claims file in its entirety including all VA and private treatment records.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed respiratory disorder had its clinical onset in service or is otherwise related to the Veteran's military service.

The absence of evidence of treatment for a respiratory disorder during the Veteran's military service cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.
Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Thereafter, readjudicate the issue of entitlement to service connection for a respiratory disorder.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

